             Case 1:19-cr-00883-JPO Document 61 Filed 08/10/21 Page 1 of 1




                                                 August 9, 2021

   BY ECF
   Honorable J. Paul Oetken
   United States District Judge
   Southern District of New York
   40 Foley Square
   New York, NY 10007

          Re:     United States v. Michael Valdez,
                  19 Cr. 883 (JPO)

   Dear Judge Oetken:

          Mr. Valdez requests that undersigned counsel be relieved and that substitute
   counsel be appointed to represent him. Mr. Valdez and I agree that our attorney-
   client relationship has broken down irreparably and that I cannot continue to
   provide him effective representation in this matter. The appointment of substitute
   counsel is necessary to protect his Sixth Amendment right to the effective
   assistance of counsel as he faces important decisions about how to proceed in this
   case.

                                                  /s/
Granted. Substitute counsel shall be appointed   Clay H. Kaminsky
from the CJA panel.                              Assistant Federal Defender
  So ordered. 8/10/2021
                                                 Federal Defenders of New York
                                                 (212) 417-8749 / (646) 842-2622

   cc:    AUSA David Robles
